Case 14-16723-elf        Doc 37   Filed 06/27/19 Entered 06/27/19 16:02:20        Desc Main
                                  Document      Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                            :
Jacob Guss                                        :
A/K/A Jacob L. Guss                               :    Chapter 13
A/K/A Jacob Lawrence Guss                         :
Leann Guss                                        :    Bankruptcy No. 14-16723 ELF
A/K/A Leann M. Guss                               :
A/K/A Leann Marie Guss                            :
                             Debtors              :
                                                  :
Jacob Guss                                        :
A/K/A Jacob L. Guss                               :
A/K/A Jacob Lawrence Guss                         :
Leann Guss                                        :
A/K/A Leann M. Guss                               :
A/K/A Leann Marie Guss
          v.

Wells Fargo Bank, N.A.
                             Respondent

             RESPONSE OF WELLS FARGO BANK, N.A. TO
  DEBTORS’ MOTION PURSUANT TO BANKRUPTCY CODE SECTION 363 FOR
AUTHORITY TO SELL REAL ESTATE LOCATED AT 557 FRIEDENSBURG ROAD,
READING, BERKS COUNTY, PENNSYLVANIA 19606 FREE AND CLEAR OF LIENS
 AND ENCUMBRANCES AND TO PERMIT DISTRIBUTION OF SALE PROCEEDS

       Respondent, Wells Fargo Bank, N.A., by and through its attorneys, Phelan Hallinan

Diamond & Jones, LLP, hereby responds to DEBTORS’ MOTION PURSUANT TO

BANKRUPTCY CODE SECTION 363 FOR AUTHORITY TO SELL REAL ESTATE

LOCATED AT 557 FRIEDENSBURG ROAD, READING, BERKS COUNTY,

PENNSYLVANIA 19606 FREE AND CLEAR OF LIENS AND ENCUMBRANCES AND

TO PERMIT DISTRIBUTION OF SALE PROCEEDS and in support thereof, avers as

follows:


       1. Admitted.

       2. Admitted.

       3. Admitted.
Case 14-16723-elf     Doc 37       Filed 06/27/19 Entered 06/27/19 16:02:20                Desc Main
                                   Document      Page 2 of 3


     4. Admitted.

     5. Denied. Respondent is without information or knowledge sufficient to form a belief

         as to the truth of the within averment.

     6. Denied. Respondent is without information or knowledge sufficient to form a belief

         as to the truth of the within averment.

     7. Denied. Respondent is without information or knowledge sufficient to form a belief

         as to the truth of the within averment.

     8. Denied. Respondent is without information or knowledge sufficient to form a belief

         as to the truth of the within averment.

     9. Admitted.

     10. Denied. Respondent is without information or knowledge sufficient to form a belief

         as to the truth of the within averment.

     11. i.-viii. Denied. Respondent objects to any payment from the proposed Sale of the

         Property unless its first mortgage lien is paid in full at the time of closing.

     12. Admitted in part, Denied as stated in part. Respondent admits that it holds a lien on

         the subject property. Respondent must be paid in full subject to a proper payoff quote

         at the time of closing.



     WHEREFORE, Respondent, Wells Fargo Bank, N.A. respectfully requests that this

Honorable Court deny DEBTORS’ MOTION PURSUANT TO BANKRUPTCY CODE

SECTION 363 FOR AUTHORITY TO SELL REAL ESTATE LOCATED AT 557

FRIEDENSBURG ROAD, READING, BERKS COUNTY, PENNSYLVANIA 19606 FREE
Case 14-16723-elf     Doc 37       Filed 06/27/19 Entered 06/27/19 16:02:20           Desc Main
                                   Document      Page 3 of 3


AND CLEAR OF LIENS AND ENCUMBRANCES AND TO PERMIT DISTRIBUTION

OF SALE PROCEEDS without the following provision:


   1) Debtor shall include in the Order that either Wells Fargo Bank, N.A. will be paid in full

      subject to a proper payoff quote at the time of closing or that any sale short of full payoff

      will be subject to Wells Fargo Bank, N.A.’s final approval.

   2) Closing is required within 30 days of the payoff quote date or a new payoff is required

      within 30 days of closing.




                                                 Respectfully submitted,

Date: June 26, 2019                              /s/ Thomas Song, Esquire
                                                 Thomas Song, Esq., Id. No.89834
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31387
                                                 Fax Number: 215-568-7616
                                                 Email: Thomas.Song@phelanhallinan.com
